Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant's requirement on reconsideration filed on December 09, 2020 was received.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on March 08, 2019. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Rodrigues on January 15, 2021.  The application has been amended as follows:

(Currently amended) A method comprising: 
disposing upon a substrate a composition comprising:
an intimate mixture of complete volumes of: 

an additive polymer; where the additive polymer comprises a reactive moiety that is operative to react with [[a]] the substrate upon which it is disposed; and where the additive polymer comprises a homopolymer that is the chemically and structurally the same as one of the polymers in the block copolymer or where the additive polymer comprises a random copolymer that has a preferential interaction with one of the blocks of the block copolymers and where the reactive moiety is an amine group, a silane group or an alkoxy group; and 
a solvent; and 
annealing the composition to facilitate bonding or complexation or coordination of the additive polymer to the substrate and domain separation between the first polymer and the second polymer of the block copolymer to form a morphology of 
Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Trefonas, III et al. (US 2014/0378592 A1) in view of Senzaki et al. (US 2013/0252179 A1) on Claims 1-4 and 6-9 are withdrawn because Applicant’s argument is persuasive.

Reasons for Allowance
Claims 1-4, and 6-9 are allowed.  The closest prior arts of record, Trefonas, III et al. (US 2014/0378592 A1), Watanabe et al. (US 2014/0287266 A1), Hustad et al., (US 2013/0209755 A1), and Cheng et al. (US 2009/0181171 A1) do not teach nor suggest performing a method disposing upon a substrate a composition comprising an intimate mixture of complete volumes of a block copolymer comprises a first polymer and a second polymer, an additive polymer comprises a reactive moiety is an amine group, a silane group, or an alkoxy group, and a solvent,  and annealing the composition to facilitate bonding to the substrate and domain separation between the first and second polymer to form a morphology of periodic domains; where a longitudinal axis of the periodic domains are parallel to the substrate surface or wherein the domains are spherical; where the second polymer is present in an amount of either 8 to 15 volume 

The X reference cited by Common Citation Document (CCD):
Hustad et al., (US 2013/0209755 A1), Watanabe et al. (US 2014/0287266 A1), and Trefonas, III et al. (US 2014/0378592 A1) do not teach nor suggest performing a method to produce where a longitudinal axis of the periodic domains are parallel to the substrate surface or wherein the domains are spherical; where the second polymer is present in an amount of either 8 to 15 volume percent or 20 to 30 volume percent based on a total volume of the block copolymeras stated in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717